NO.
12-06-00143-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 
 
IN THE MATTER OF T.E.D.          §          COUNTY
COURT AT LAW NO. 2 OF
 
§          HENDERSON COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            On July 31, 2006, this Court
delivered an opinion conditionally granting the petition for writ of mandamus
filed by T.E.D. as relator.  That opinion
ordered Respondent, the
Honorable Nancy Adams Perryman, Judge of the County Court at Law No. 2,
Henderson County, Texas, to vacate her Order dated April 5, 2006 disqualifying
Dan Wood, Jr. as attorney for T.E.D. 
Subsequently, on August 3, 2006, Respondent signed an Order complying
with this Court’s order and opinion of July 31, 2006.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
Opinion delivered August 9,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
 
(PUBLISH)